DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the word "predetermined" of “predetermined gap” in line 4, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
For compact prosecution and for the purposes of this office action, Examiner will interpret as “gap”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopfert (US Patent No 4,787,812, hereinafter "Gopfert").
Regarding Claim 1,
Gopfert discloses
 a vacuum pad for suctioning a workpiece(30, see annotated figure below) by utilizing a vacuum pressure(P1), the vacuum pad comprising: a support member(31) including a vacuum passage(see annotated figure below) inside(vacuum passage is “inside” element 31 via the vacuum passage inside elements 29 and 42, as illustrated in annotated figure below); a bellows(24) secured to the support member(31)(“bellows secured” as illustrated in annotated figure below, Col.7 l. 13); and a restriction member(25’,29,42) attached to an inner side of the bellows(“attached” via element 42 and pipe clamp element 31’, see annotated figure below, Col.7 l. 13); wherein the restriction member(25’,29,42) comes into the vacuum passage when the bellows is contracted(as illustrated in annotated figure below, Col.9 ll.29-33).

    PNG
    media_image1.png
    711
    647
    media_image1.png
    Greyscale


Regarding Claim 2, Gopfert discloses the invention of claim 1.
Gopfert discloses
 an inner ring(34, Fig.11,Col.7 l. 17) is attached to an inner wall of the bellows(24)(“attached” as illustrated in Fig.11).

Regarding Claim 3, Gopfert discloses the invention of claim 1.
Gopfert discloses
 the restriction member(25’, 29, 42) includes a sleeve portion(29,42) configured to be inserted into the vacuum passage(as illustrated in annotated figure above and Fig.12, also element 42 is “axially shiftable cylinder”, Col.7 l. 24) and a flange portion(see annotated figure above) extending outward from one end portion(see annotated figure below)(“extending outward” as illustrated in annotated figure above) of the sleeve portion(29,42); and a tip end(see annotated figure above) of the flange portion engages with an inner wall of the bellows(“engages” as illustrated in annotated figure above, via element 31’ as described before Col.7 l. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopfert in view of Porras et al. (US Patent No. 7,000,964 B1, hereinafter "Porras").
Regarding Claim 4, Gopfert discloses the invention of claim 3.
Gopfert discloses
 sealing interfaces between another end portion(see annotated figure above) of the sleeve is a compliant element 25’ that is urged downwardly to seal against an end portion(see annotated figure above) of the vacuum passage that is a top rounded bullnose bead of element 29, as illustrated in annotated figure above.(Col.9 ll.16-17)

However, Gopfert does not explicitly disclose 
 another end portion of the sleeve portion is formed as a tapered surface becoming thinner toward an end; and an end portion of the vacuum passage is formed as a tapered surface expanding in diameter.

Porras is also concerned with a vacuum pad for holding workpieces(beg. Abstract), and also teaches a vertically moving member that seals against a lower element when disposed in a lower position, the sealing provided by a sealing interface mechanism(end of Abstract).
Porras teaches this sealing mechanism is defined by a tapered surface of element 32 is urged downwardly into a matching tapered element 22 to seal an aperture(Fig.1, Col.3 ll.9-11)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute the tapered surface of element 32 and matching tapered profile of lower element 22 as taught by Porras (that engage each other to seal) as a simple substitution for elements 25’ and the rounded upper end profile 29 which provides the known predictable result of a sealed connection when engaged.  That is, element 25’ would be .

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, Gopfert, as modified discloses the invention of claim 4.

Gopfert, as modified discloses
 when the bellows(24) is not contracted, the tapered surface of the sleeve portion faces the tapered surface of the vacuum passage(“faces” as illustrated in annotated figure above).

Gopfert, as modified does not teach, suggest, or make obvious
 when the bellows is not contracted, the tapered surface of the sleeve portion faces the tapered surface of the vacuum passage through a gap,
 as particularly required by the claim and in combination with the additional elements of the claim, showing that this is allowable subject matter.

Regarding Claim 8, Gopfert discloses the invention of claim 3.
Gopfert discloses
 the sleeve portion( 29, 42) is provided with a vertical hole(see annotated figure above) penetrating in an axial direction(“axial direction” is vertical axis as illustrated in annotated figure above); and the flange portion is provided with a through hole(45) penetrating in a thickness direction(“thickness direction” as illustrated in annotated figure above).

Gopfert, does not teach, suggest, or make obvious
 an outer circumferential surface of the sleeve portion is provided with a slit-shape groove extending in the axial direction; and the flange portion is provided with a through hole being connected to the groove,
 as particularly required by the claim and in combination with the additional elements of the claim, showing that this is allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stone et al. (US Patent No 6,502,808 B1) is also concerned with a vacuum lift assembly
Damhuis (US Patent No 6,979,032 B2) is also concerned with a vacuum lift assembly
Darby, Jr. et al. (US Patent No 3,750,365) is also concerned with a vacuum lift assembly
Bolle, Jr. et al. (US Patent No 4,749,219) is also concerned with a vacuum lift assembly

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723     

                                                                                                                                                                                                   /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723